ICJ_008_PeaceTreaties_UNGA_NA_1950-03-30_ADV_01_NA_02_FR.txt. 89
OPINION DISSIDENTE DE M. WINIARSKI

J'ai été et je reste profondément convaincu que la Cour n'aurait
pas dû donner l'avis qui lui était demandé par l’Assemblée géné-
rale ; j'ai le devoir de dire pourquoi.

1. Dès le début de l’activité de la Cour permanente de Justice
internationale, des doutes sérieux et des préoccupations graves
se sont fait jour quant à sa fonction consultative, innovation
dans le domaine de Ja juridiction internationale, introduite par
l'article 14 du Pacte de la Société des Nations. Le grand problème
à résoudre, pour la Cour, c'était de concilier sa fonction consul-
tative avec son caractère de cour de justice, organe judiciaire
et indépendant du droit international. Deux dangers étaient à
éviter : d'un côté, ses avis, s'ils n'étaient pas entourés de garanties
d'examen approfondi et d’objectivité, risquaient d’être considérés
simplement comme des opinions juridiques sans autre autorité
que celle que leur donneraient les noms de leurs auteurs; et
lors de la discussion du premier Règlement (1922), le juge J. B.
Moore a pu dire avec raison: «Si les avis sont traités comme
de simples opinions dont il est permis de ne tenir aucun compte,
il ne peut manquer d’en résulter du discrédit pour la Cour.»
D'un autre côté, le danger se dessinait d’introduire la juridiction
obligatoire par la voie détournée des avis consultatifs. L'article 14
du Pacte attribuait à la Cour le pouvoir de donner des avis sur
tout différend ou tout point dont la saisiraient le Conseil ou l’Assem-
blée. En donnant un avis sur une question juridique relative
à un différend né entre États, la Cour se prononcerait, en fait,
sinon en droit, sur le différend même pour lequel les parties
n'avaient pourtant pas admis sa juridiction.

Aussi, dès le début de son activité, la Cour permanente a-t-elle
décidé de parer à ce double danger en entourant l'exercice de sa
fonction consultative des formes et garanties judiciaires. Le cas
célèbre de la Carélie orientale (Avis n° 5, 1923) lui a permis de
formuler à cet égard des considérations qui l’ont amenée à refuser
de donner l'avis que le Conseil lui avait demandé. La Cour per-
manente, qui n'était encore liée ni par les textes ni par sa
jurisprudence, a montré ainsi qu'elle n’entendait pas être le
simple conseil, ad nutum advocabilis, du Conseil ou de l’Assem-
blée; qu’elle restait une cour de justice, même quand elle
examinait une demande d'avis, agissant dans les formes judiciaires,
respectant les principes de procédure et surtout ayant une vision
claire des perspectives ouvertes à son action consultative, des
avantages et aussi des dangers de cette innovation. Elle se sentait
liée par les principes et par la conception élevée qu’elle avait
de ses avis.

28
90 OPINION DISSIDENTE DE M. WINIARSKI

Depuis, la procédure consultative a évolué en ce qui concerne
les textes qui la régissent : le Règlement revisé en 1926 et 1927,
le Statut revisé en 1929, enfin le Règlement revisé en 1936
marquent les étapes de cette évolution, invariablement dans le
même sens : rapprochement d’abord, puis assimilation considérable
des deux procédures ; mais, en ce qui concerne les cas des différends
actuellement nés entre deux ou plusieurs États, une assimilation
presque complète. Cette assimilation n’a rien d’arbitraire: déjà
le Comité de Juristes, appelé en 1920 à élaborer le Statut de la
Cour permanente, a clairement compris la différence entre un
point de droit considéré in abstracto et un différend qui pouvait
être tranché par voie consultative presque autant que par voie
contentieuse. Plus tard, on a vu tel différend déféré à la Cour
pour avis, par un organe politique, sur l'initiative des parties,
et on a pu parler de l'arbitrage consultatif, forme nouvelle et
intéressante du règlement pacifique des différends internationaux.
C'est la similitude des situations qui a déterminé l'assimilation
des procédures.

Les principes auxquels a obéi la Cour permanente étaient de
deux ordres. D’abord les principes de procédure : la règle audiatur et
aliera pars et l'égalité des parties devant le juge. A la Conférence
de 1929, une voix autorisée (celle de M. Fromageot, qui plus tard,
en 1920, fut élu juge de la C. P. J. I.) a donné cette explication
de l'article 68 revisé du Statut : « Il serait parfaitement inutile et
vain de donner un avis consultatif après avoir entendu seulement
une seule voix. Pour que l’avis soit utile, il faut entendre les deux
parties. C’est pourquoi il est tout naturel de prévoir dans le Statut
de la Cour qu’en matière d’avis consultatif la Cour procède à
tous égards comme en matière contentieuse. » La Conférence n’a
pas manqué de montrer qu’elle attachait une grande importance
à cette explication, transmise par elle à l’Assemblée.

Ensuite, et au-dessus des principes de toute procédure judiciaire,
se trouve le principe du droit international, d’après lequel « aucun
Etat ne saurait étre obligé de soumettre ses différends avec les
autres Etats, soit à la médiation, soit à l’arbitrage, soit enfin à
n’importe quel procédé de solution pacifique, sans son consente-
ment » (Avis n° 5); c’est le principe de ’indépendance des Etats
exprimé dans une formule lapidaire de Vancien droit polonais:
nihil de nobis sine nobis. L’attitude de la Cour permanente a trouvé
une confirmation dans l’Acte final de la Conférence des Etats
signataires du Statut de la Cour permanente (1926), à l’occasion
de la deuxième partie de la cinquième réserve des États-Unis
ainsi conçue : « La Cour ne pourra, sans le consentement des États-
Unis, donner suite à une demande d’avis consultatif au sujet
d'un différend ou d’une question à laquelle les Etats-Unis sont
ou déclarent être intéressés. » En réponse, l’Acte final se contente
de se référer à la jurisprudence de la Cour : « Cette jurisprudence,

29
OT OPINION DISSIDENTE DE M. WINIARSKI

telle qu’elle est formulée dans l’Avis consultatif n° 5 (Carélie
orientale), le 23 juillet 1923, paraît de nature à donner satisfaction
au désir des États-Unis. » Rien ne permet de penser que la Cour
permanente se soit jamais départie des principes dont l’Avis n° 5
était l'application.

La Cour internationale de Justice ne saurait méconnaître la
jurisprudence consultative de l’ancienne Cour, fortement établie
et acceptée comme bien fondée par l’opinion des internationalistes.
Les textes qui régissent sa fonction consultative démontrent que
ses attributions et ses devoirs à cet égard sont en substance restés
les mêmes ; et si l’article 65 du Statut, en conformité avec l’article 96
de la Charte, a abandonné la distinction entre «un point » et «un
différend », et parle de «toute question juridique», la différence
est à tel point dans la nature des choses que l’article 68 du Statut
est resté sans modification et l’article 82 du Règlement, dans sa
nouvelle version, pointe toujours dans la même direction: «La
Cour recherche avant tout si la demande d’avis a trait ou non à
une question juridique actuellement pendante entre deux ou
plusieurs États» pour appliquer les dispositions du Statut et du
Règlement relatives à la procédure contentieuse. Il est vrai que
les deux textes ajoutent : «dans la mesure où elle les reconnaitra
applicables », mais ce pouvoir de la Cour n’a rien d’arbitraire, le
critère est objectif : si la Cour trouve qu'il s’agit bien d’une telle
question, elle doit les appliquer.

Ainsi assimilée à la procédure contentieuse, la procédure consul-
tative conserve néanmoins ses caractères propres et ne saurait
être identifiée avec la première. C’est ainsi que les parties au diffé-
rend qui a provoqué une demande d’avis ne sont considérées que
comme États intéressés, bien qu’elles puissent même être autorisées
à nommer des juges ad hoc. C’est ainsi encore que la Cour est liée
par la question posée dans la demande d’avis et non par les conclu-
sions des parties, bien que ces conclusions gardent toute leur
importance pour la détermination des positions des parties.

Le Comité de la Cour permanente qui a préparé la revision du
Règlement de 1927 (application aux avis consultatifs de l’article 31
du Statut) a constaté dans son rapport : « La Cour, dans l'exercice
de ses pouvoirs, a délibérément et intentionnellement assimilé
la procédure consultative à la procédure contentieuse, et les résul-
tats obtenus ont abondamment justifié cette attitude. Le prestige
dont peut jouir la Cour actuellement, en tant que tribunal judi-
ciaire, est dans une large mesure dû à l’importance de son activité
consultative et à la façon judiciaire dont elle a réglé cette activité. »
_ La doctrine établie par la Cour permanente est parfaitement
logique. Les avis ne lient formellement ni les États ni l’organe
qui les a demandés, ils n’ont pas l'autorité de la chose jugée ;
mais la Cour doit à sa haute mission de leur attribuer une grande
valeur juridique et une autorité morale. S'il en est ainsi, et si

30
92 OPINION DISSIDENTE DE M. WINIARSKI

tantum valet auctoritas quantum valet ratio, la Cour, organe judiciaire,
s’entoure, dans l’exercice de cette fonction, de toutes les garanties
pour examiner la question d’une manière approfondie et impartiale.
Pour la même raison, les États intéressés voient leurs droits,
leurs intérêts politiques et quelquefois leur position morale affectés
par un avis de la Cour, leurs différends en fait tranchés par la
réponse donnée à une question qui s’y rapporte et qui peut
constituer une « question-clef » du différend. Cela explique l’intérêt
qu'ont les États à se faire entendre dans une procédure consul-
tative, à y être représentés et à pouvoir nommer leurs juges
nationaux, ce qui serait parfaitement inutile si les avis n’étaient
que de. simples opinions, sans importance réelle pour leurs droits
et leurs intérêts. C’est aussi la raison pour laquelle la Cour per-
manente n’a pas hésité à accorder aux États les garanties néces-
saires, et, pour exclure toute possibilité d'introduire la juridiction
obligatoire par la voie détournée de ses avis, elle a délibérément
consacré, dans son Avis n° 5, le principe du consentement des
parties (article 36 du Statut).

La Cour doit donc considérer chaque demande d’avis du point
de vue des principes dont, tribunal judiciaire, elle ne saurait
se départir : audiatur et altera pars, égalité des États devant le
juge, indépendance des États. Sans doute a-t-elle le devoir de
donner des avis qui lui sont demandés, car c’est une des deux
tâches en vue desquelles elle a été constituée ; mais il peut y
avoir des raisons juridiques importantes qui s’y opposent, par
exemple le respect des principes que je viens de rappeler, ou
des situations de fait qui le rendent impossible ; dans ces cas
exceptionnels elle ne peut se prononcer, et les textes prévoient
cette éventualité, comme l’a constaté le présent avis.

La Cour est-elle en présence d’un de ces cas?

2. Et d’abord : existe-t-il des différends internationaux auxquels
la présente demande d’avis peut avoir trait ? On l’a prouvé avec
force arguments à l’appui; on demande à la Cour de dire que
ces différends existent et qu'ils portent sur l'interprétation et
l'application des traités de paix. Sur onze considérants de la
résolution de l’Assemblée générale du 22 octobre 1949, trois
seulement parlent des droits de l’homme, huit des traités de
paix et des différends nés de ces traités. Les conclusions du
représentant du Gouvernement britannique disent sous le n° 3:
«Cette contestation a trait principalement au point de savoir
si les trois Gouvernements ont où non violé les dispositions des
traités de paix relatives aux droits de l’homme …. et l'obligation
d'établir une commission en vertu des dispositions du traité de
paix relatives au règlement des différends... Il existe par consé-
quent un différend qui vise à la fois l'interprétation et l'exécution
des traités.» Et sous le n° 5: «Le Royaume-Uni affirme ses

31
93 OPINION DISSIDENTE DE M. WINIARSKI

propres droits en vertu des traités de paix et demande l'exécution
à son profit des articles du traité.» Donc, il y a plus qu’une
question juridique actuellement pendante entre deux ou plusieurs
États, car il existe de véritables différends. C’est évident, et je
ne trouve aucune difficulté à répondre affirmativement à la
première partie de la question I. Toutefois, s’il en est ainsi, il
est également évident que l’avis qui est demandé à la Cour, non
seulement a trait a ces différends : il porte sur l'essence même
des différends. L'Assemblée a pu discuter une «situation» qui
existe en Bulgarie, en Hongrie et en Roumanie, relativement
aux droits de l’homme, et elle l’a, en fait, discutée pendant sa
Troisième Session; depuis, la discussion a porté sur les traités
de paix; la correspondance diplomatique entre les États-Unis
et le Royaume-Uni d’un côté, la Bulgarie, la Hongrie et la Rou-
manie de l’autre, portait également sur les traités de paix. Les
quatre questions posées à la Cour ont toutes pour objet les traités
de paix. A la question de savoir s’il s’agit des différends pour
lesquels les clauses d'arbitrage des traités de paix prévoient une
procédure de règlement, je n’hésiterais pas à répondre affirma-
tivement ; mais ici la Cour entre sur le terrain de l'interprétation
des traités et, à mon avis, elle doit s'abstenir de répondre. A
une question très simple, à laquelle tout juriste répondrait sans
difficulté, la Cour ne doit pas répondre, parce qu’elle ne pourrait
le faire que dans des conditions qui ne sont pas réalisées ici.

Je prends la question II au sens restreint, conformément à
l'interprétation limitative donnée par l'avis. Que demande-t-on
à la Cour ? La question posée ne se réfère pas aux articles relatifs
aux droits de l’homme. Un nouveau différend, plus limité, a surgi
entre les États contractants, portant sur l'interprétation et l’appli-
cation des clauses d'arbitrage. On a dit qu’il ne s’agit que d’une ques-
tion préalable ou préliminaire ou d’une question de procédure. Pour
l’Assemblée générale, si elle envisage une action ultérieure de
sa part, action politique fondée sur la réponse de la Cour, la ques-
tion II peut signifier une question préalable ou préliminaire, mais
ce n’est pas une acception juridique ou technique de ce terme.
Ce n’est pas non plus une question de procédure, bien qu’elle
vise le mode prévu de règlement des différends relatifs à l’inter-
prétation et à l’exécution des traités de paix. C’est une question
de fond; non pas par rapport aux droits de l’homme, mais par
rapport aux clauses d’arbitrage.

La question IT n’est pas posée in absivacto, en prévision d’une
situation qui pourrait se produire un jour ; elle est sortie de longues
discussions. Le fait est que les trois États ont refusé de désigner
leurs représentants aux commissions prévues par les traités de
paix, et cela malgré les sommations de leurs co-contractants. Ce
refus a été discuté par l’Assemblée générale et consigné dans le
neuvième considérant («ont refusé .... alléguant qu'ils n'étaient
pas juridiquement tenus de le faire»). Si l’Assemblée générale

32
94 OPINION DISSIDENTE DE M. WINIARSKI

demande à la Cour: «sont-ils tenus d'exécuter », cette question
vise le fond du différend sur l'exécution des clauses d’arbitrage.
Elle demande à la Cour de dire si les trois États ont tort ou raison
de refuser. .

S'il s'agissait d’apprécier, a-t-on dit, la conduite des trois Etats,
de constater des manquements allégués aux clauses des traités
de paix, l'avis serait égal à un jugement prononcé sans le consente-
ment des parties intéressées et, dans ce cas, la Cour ne devrait
pas donner cet avis. En réalité, il s’agit bien d’une telle condam-
nation, si la Cour dit que les trois Etats ont tort de refuser de
nommer leurs représentants ; et aurait-elle pu dire qu'ils ont
raison ?

Dire s'ils sont tenus de le faire, tandis qu'ils niaient l'obligation
juridique de le faire, signifie en réalité pour la Cour : se prononcer
sur l'interprétation et l'application des clauses juridictionnelles
des traités de paix, et cela appartient, en premier lieu, aux parties
contractantes elles-mêmes ; c’est ce que la Cour ne saurait faire
sans leur consentement et, du moins en règle générale, sans leur
participation. Or, la Cour a entendu l'interprétation et les conclu-
sions des États-Unis et du Royaume-Uni ; elle n’a pas entendu la
voix des trois États.

Enfin, la Cour n'aurait pas dû tenir pour impossible une hypo-
thèse dans laquelle les trois États pourraient présenter une excuse
valable de leur conduite. Le fait est qu'ils ont refusé d'exécuter
les dispositions de la clause des traités de paix relatives à l’arbi-
trage. Ils ne désirent pas l’exécuter. Ce refus a son contexte: les
circonstances, les conditions déterminées ; c’est un cas concret de
non-exécution des traités (tenant le. milieu entre la violation et
la méconnaissance, disregard). Comment la Cour peut-elle dire
que, hic et nunc, les trois Etats sont tenus d’exécuter ces clauses ?

Un refus d’exécuter telle ou telle clause d’un traité ne se présente
malheureusement pas pour la premiére fois; cela n’arrive que
trop souvent. Il existe aussi des cas de refus légitime. Pacta sunt
servanda constitue la régle fondamentale du droit international
et la base des relations internationales ; « le respect des obligations
nées des traités et autres sources du droit international» est le
premier devoir de tout Etat dans ses rapports avec les autres Etats.
Et pourtant il y a des cas où il est nécessaire de rajuster, même
unilatéralement, application de la lettre à la situation changée,
comme le juge national peut mitiger les rigueurs excessives des
contrats entre particuliers; où l'État obligé peut raisonnable-
ment invoquer des circonstances dans lesquelles la non-exécution
de telle ou telle disposition du traité peut être justifiée du point de
vue du droit international. Une de ces possibilités est exprimée
par la clause rebus sic stantibus qui résume le grand problème du
droit strict et de la bonne foi entre États.

33
95 OPINION DISSIDENTE DE M. WINIARSKI

Les raisons que les trois États donnent dans la correspondance
diplomatique, pour motiver leur refus, peuvent être sans valeur;
mais n’en pourraient-ils pas produire d’autres, et de quelle valeur
juridique ? La Cour n’en sait rien. Dans ces conditions, établir,
déterminer lés obligations de ces États me paraît impossible
pour une cour de justice.

Il n’est pas nécessaire de discuter l’assertion d’après laquelle
les trois Etats n'auraient qu'à nommer leurs commissaires, et
les commissions diraient si les accusations portées contre eux
sont fondées. C’est un malentendu : la question II demande à
la Cour de dire s’ils sont fondés dans leur refus de nommer les
commissaires.

3. On a fait valoir que la Cour est en possession de toutes les
données du problème, car les trois Gouvernements ont dit, dans
leurs notes, tout ce que la Cour a besoin de savoir pour se prononcer.
Je ne puis admettre cet argument. Ces notes ont été versées au
débat par la partie adverse, à titre d’information, et n’ont que
cette valeur. Mais la Cour a besoin de quelque chose de plus
que d’un simple matériel d’information, si complet soit-il. Ce
que les parties ont dit ou ont à dire, elles doivent le dire devant
la Cour, dans une procédure qui, tout en n'étant pas contentieuse,
n’en est pas moins contradictoire, comportant déclarations,
contestations, preuves, conclusions. Ceci ne pouvant avoir lieu,
pour la simple raison que les trois Gouvernements ont refusé
de comparaître, la Cour est dans l'impossibilité matérielle de
donner un avis dans les conditions prévues par son Statut et
son Règlement.

S’il est vrai que chaque cas doit être examiné et décidé compte
tenu de ses caractéristiques et des particularités qui lui sont
propres, il n’en est pas moins vrai qu'aux cas individuels, qui
varient à l'infini, doivent être appliqués les mêmes règles et
principes généraux. Or, dans notre cas, ce sont non seulement
les dispositions du Statut et du Règlement, mais encore la règle
de l'égalité des parties devant le juge et la règle audiatur et aliera
pars qui seraient méconnues, c'est-à-dire les principes fonda-
mentaux de droit et de justice, si la Cour devait donner son avis
dans les conditions que nous connaissons.

On pourrait objecter que les trois Gouvernements ont eu
amplement la faculté de soumettre à la Cour leurs arguments et
leurs pièces justificatives et que, s’ils ne l’ont pas fait, c’est qu'ils
n'ont pas voulu profiter de l’occasion qui leur était offerte ; donc
le principe de Ve égalité est sauf. Au cours de la procédure orale,
on a même été jusqu'à invoquer l’article 53 du Statut, qui stipule
que lorsqu'une partie ne se présente pas, l’autre peut demander
à la Cour de lui adjuger ses conclusions. Si incroyable que cela
puisse paraître, on a affirmé que la Cour peut appliquer la règle
de l’article 53 au cas présent par voie d’analogie. On a oublié

34
96 OPINION DISSIDENTE DE M. WINIARSKI

que l’article 53 prévoit le cas où la Cour a été valablement saisie
en vertu du consentement préalablement donné par la partie
défaillante.

Or, dans notre cas, le consentement des trois États n’a jamais
été donné. La résolution de l’Assemblée générale, en date du
22 octobre, peut avoir constitué une offre : si elle avait été acceptée
par les trois Gouvernements, nous aurions pu être en présence
d’un cas analogue à celui du forum prorogatum ; mais il n’en fut
rien. C’est ainsi qu’un autre principe fondamental du droit inter-
national s'oppose, lui aussi, à ce que la Cour puisse donner un
avis dans le cas présent : le principe de l'indépendance des États.
Un État ne saurait se voir imposer une juridiction, dans notre
cas la juridiction de la Cour, même exerçant sa fonction consul-
tative, dans une hypothèse dont il n'aurait pas été librement
et par avance convenu. D'accord avec ce principe, les auteurs
de la Charte des Nations Unies ont écarté, non seulement la
juridiction obligatoire de la Cour, mais une juridiction quelconque
sans le consentement des États en cause — et ceci pour les Membres
des Nations Unies. Rien ne serait plus étranger, voire même
contraire à cette idée qui constitue une des bases de la Charte,
que de vouloir introduire la juridiction obligatoire de la Cour
par la porte des avis. Et pourtant cette possibilité a été consi-
dérée, depuis 1920, comme un danger qui pourrait devenir
réel dans un cas donné; la grande préoccupation de la Cour
permanente était d'éliminer ce danger.

La Cour permanente n’attachait pas d'importance à la forme
dans laquelle le consentement à sa juridiction avait été donné ;
cela pouvait se faire simplement per facta concludentia. Mais les
trois États n’ont accepté la juridiction de la Cour sous aucune
forme. Il y a même plus: la Conférence de la Paix de 1946 avait
inséré dans les traités de paix une clause qui prévoyait la juridic-
tion de la Cour internationale de Justice pour la solution des
différends portant sur l'interprétation et l'application desdits
traités; par décision des ministres des Affaires étrangères des
Puissances alliées, cette clause a été supprimée et remplacée par
une clause prévoyant l’arbitrage de commissions à instituer à cet
effet. Ainsi, la Cour a été délibérément écartée et sa juridiction
exclue, à moins que les parties contractantes ne décident d’un
commun accord de lui soumettre tel ou tel cas déterminé.

En ce qui concerne l'interprétation et l'application des articles
relatifs aux droits de l’homme et de la clause d'arbitrage, les trois
Gouvernements peuvent avoir tort; ici, sur ce point particulier
de la juridiction de la Cour, ils ont raison.

4. On a dit, au cours des débats oraux, qu'un État, fût-il directe-
ment intéressé, ne peut s’ingérer dans les relations entre organes

35
97 OPINION DISSIDENTE DE M. WINIARSKI

des Nations Unies et mettre en échec le désir de l’Assemblée de
consulter la Cour.

Dans le domaine national, il arrive parfois que les droits subjec-
tifs les plus sûrs, les plus incontestables, ne peuvent pas obtenir
la protection judiciaire parce qu’une règle de procédure, par
exemple prévoyant la forclusion, s'y oppose. C’est inévitable, car
derrière les règles de procédure se trouve un intérêt général d’une
telle importance qu'il prime les intérêts particuliers très légitimes
et très importants. Les mêmes considérations valent pour la procé-
dure internationale, qui pourtant est bien moins rigoureuse. Mais
ici il s’agit d’un cas plus simple. Si l'opposition d’un Etat peut
mettre en échec le désir de l’Assemblée d’obtenir un avis de la
Cour, c’est que cette opposition est fondée en droit ; si la Cour, à
la suite d’une opposition de l'État intéressé, reconnaît qu’elle ne
peut pas donner un avis, c’est qu'elle ne juge pas avoir le droit
de le donner dans cette hypothèse. Dans ce cas, ce qui empêche
l'avis d’être donné, ce n’est pas l’arbitraire d’un État intéressé,
mais sa volonté, qui a pour elle le droit, pourvu que la Cour le
reconnaisse.

Enfin, je regrette ne pouvoir me rallier à l’opinion d’après
laquelle la fonction consultative de la Cour s’exercerait entre
la Cour d’un côté, l’Assemblée, le Conseil de Sécurité et les autres
organes autorisés de l’autre; dans notre cas, c’est l’Assemblée
qui doit extérioriser l’action des Nations Unies, à la suite de l’avis
de la Cour. Pourtant, la demande d’avis se fait publiquement,
l'avis est prononcé en public, après une procédure publique ; il
est donné à l'organe qui en a fait la demande, mais il s'adresse
aux parties, à l'Organisation, à l’opinion publique. L'Assemblée
générale a sa sphère d'action — action politique — et ses responsa-
bilités ; la Cour a, elle aussi, sa sphère d’action — action juridique
dont le champ d’application et les modalités sont rigoureusement
définis — et sa propre responsabilité, qui ne saurait disparaitre
derrière celle de l’Assemblée.

(Signé) B. WINIARSKI.

36
